DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13, 16, 17, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahara, US 2005/0030018.
Regarding claim 1, Shibahara discloses a current-sensor structure comprising: 
a conductor for conducting electrical current in a current direction, said conductor having one or more conductor surfaces (Fig. 2a; conductor 22), and a current sensor disposed on, over, or in contact with only one conductor surface of said conductor (Fig. 2a-2b; sensor 20 with hall elements 30a, 30b) and offset from a center of said one conductor surface in an offset direction 
wherein said conductor has an edge and an edge or center of said current sensor is aligned with said conductor edge or wherein said conductor has a width W and the edge or center of said current sensor is within a distance of W/5 of the conductor edge (Fig. 2b; sensor 20 is aligned with edge of conductor 22).
Regarding claim 2, Shibahara discloses wherein said conductor has a length and a thickness, where said length is greater than said width W, said width W is greater than said thickness, and said offset direction is in a width direction (Figs. 2a-2b, as shown).
Regarding claim 3, Shibahara discloses wherein said current sensor is not in direct contact with said one or more conductor surfaces and is distant from said conductor by a distance less than said width W (Fig. 3a-3c; substrate 32 in contact with conductor 22; hall elements are not in contact with conductor surface).
Regarding claim 4, Shibahara discloses comprising a substrate or a printed-circuit board, wherein said conductor is disposed on, over, in contact with, embedded within or adjacent to said substrate or printed-circuit board (Fig. 3a-3c; substrate 32).
Regarding claim 11, Shibahara discloses wherein said conductor has a top surface area and a side surface area, the side surface area being smaller than said top surface area, and wherein a first current sensor and a second current sensor are both disposed in a line or plane parallel to the top surface or wherein said first current sensor and said second current sensor are both disposed in a line or plane parallel to said side surface (Fig. 3a-3c; both elements 30a, 30b are disposed in a line parallel to a top surface).

Regarding claim 13, Shibahara discloses wherein said conductor has a notch or a hole or slot and said current sensor is disposed adjacent to said notch or said hole or slot (See fig. 2a; opening in conductor as shown).
Regarding claim 16, Shibahara discloses wherein said conductor has an edge and an edge of said current sensor is aligned with said conductor edge (Fig. 2a, 2b as shown).
Regarding claim 17, Shibahara discloses wherein said conductor has a width W and the edge of said current sensor is within a distance of W/5 of the conductor edge (Fig. 2a, 2b, as shown).
Regarding claim 21, Shibahara discloses wherein said conductor has a hole and said current sensor is disposed adjacent to said hole (Fig. 2a; opening in conductor as shown).
Regarding claim 22, Shibahara discloses a current-sensor structure comprising: 
a conductor for conducting electrical current in a current direction (Fig. 2a, 2b; conductor 22), said conductor having one or more conductor surfaces, and a current sensor disposed on, over, or in contact with only one conductor surface of said conductor (Fig. 2a, 2b; sensor 20 with hall elements 30a, 30b), the current sensor being offset from a center of said one conductor surface in an offset direction that is orthogonal to said current direction (Fig. 2b; sensor 20 is not in center), said current sensor being arranged such that the current sensor does not extend beyond 
wherein said conductor has an edge and an edge or center of said current sensor is aligned with said conductor edge or wherein said conductor has a width W and the edge or center of said current sensor is within a distance of W/5 of the conductor edge (Fig. 2b; sensor 20 is aligned with edge of conductor 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara, US 2005/0030018 in view of Ohtsuka, US 6812687
Regarding claim 5, Shibahara discloses wherein said substrate or printed-circuit board comprises a ground plane, a power plane or an electrical field shield plane disposed between said current sensor and said conductor. However, Ohtsuka teaches wherein a substrate or printed-circuit board comprises a ground plane, a power plane or an electrical field shield plane disposed between a current sensor and a conductor (Fig. 1; shield layer 17 between conductor 3, 4 and hall device 1). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ohtsuka into Shibahara for the benefit of providing a sensor which can reduce interference in the environment so that a more accurate measurement can be made.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara, US 2005/0030018 in view of Ugge et al., US 20170184635
Regarding claim 7, Shibahara discloses wherein said current sensor is a two-axis or a three-axis magnetic field sensor. Ugge teaches wherein a current sensor is a two-axis or a three-axis magnetic field sensor (Para [0034] “multi-axial magnetic sensor that is capable of detecting magnetic fields in multiple directions”). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Ugge into Shibahara for the benefit of providing a sensor which can detect the magnetic field in various directions so as to produce a more accurate measurement of the environment.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara, US 2005/0030018 in view of Matsue et al., US 2015/0123650
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara, US 2005/0030018 in view of Matsue et al., US 2015/0123650 in view of Ugge et al., US 20170184635
Regarding claim 9, Shibahara discloses wherein at least two current sensors of said plurality of current sensors are disposed in relation to said conductor to measure a magnetic field generated by an electrical current in different or opposite directions and to measure an external magnetic field in the same direction. Ugge teaches wherein at least two current sensors of a plurality of current sensors are disposed in relation to a conductor (fig. 1, 2; sensors 21-24, .
Claim 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara, US 2005/0030018 in view of Shibahara US 2009/0121704
Regarding claim 15, Shibahara discloses comprising three or more conductors, each conductor having a longest dimension extending in a similar, parallel direction, each conductor conducting a phase of a three-phase current and at least two conductors of said three or more conductors having at least one current sensor or having at least two current sensors.  However, Shibahara ‘704 teaches three or more conductors (Fig. 8; 4a-4c), each conductor having a longest dimension extending in a similar, parallel direction, each conductor conducting a phase of a three-phase current (Para [0050]: “currents in three phases from an inverter or the like flow through the three bus bars 4a, 4b, 4c”), and at least two conductors of said three or more conductors having at least one current sensor or having at least two current sensors (Fig. 8; sensors 2a’ and 2a). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Shibahara ‘704 into 
Regarding claim 18, Shibahara does not explicitly disclose wherein said conductor has a width W and the center of said current sensor is within a distance of W/5 of the conductor edge. However, Shibahara ‘104 teaches a conductor has a width W and said current sensor is within a distance of W/S5 of the conductor edge (Fig. 3c; conductor is 13mm; sensor 2a is within 2mm of conductor edge which is less than 2.6mm or w/5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Shibahara ‘104 into Shibahara for the purpose of inhibiting the possible adverse effect of an external field caused by a different current (para [0010], Shibahara ‘104).
Claim 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara, US 2005/0030018 in view of Tamura, US 2015/0015241
Regarding claim 19, Shibahara discloses further comprising a shield at least partially surrounding said conductor and said current sensor, wherein said conductor 1s disposed in, on, in contact with or over the shield, or on a layer disposed on the shield, and wherein a cross section of said shield in a direction orthogonal to said current direction surface forms a U-shape. However, Tamura discloses comprising a shield at least partially surrounding said conductor and said current sensor (Fig. 3; shield 36 surrounding bus bar 12, sensor 31), wherein said conductor is disposed in, on, in contact with or over the shield, or on a layer disposed on the shield (Fig. 3; bus bar 12 is in, on or over the shield 36), and wherein a cross section of said shield in a direction orthogonal to said current direction surface forms a U-shape (Fig. 3; shield 36 is a U-Shape).  It would have been obvious to one of ordinary skill in the art before the effective filling 
Regarding claim 20, Shibahara discloses comprising a shield at least partially surrounding said conductor and said current sensor, wherein said conductor is disposed in, on, in contact with or over the shield, or on a layer disposed on the shield, wherein a cross section of said shield in a direction orthogonal to said current direction surface forms two parallel planes. However, Tamura discloses comprising a shield at least partially surrounding said conductor and said current sensor (Fig. 3; shield 36 surrounding bus bar 12, sensor 31), wherein said conductor is disposed in, on, in contact with or over the shield, or on a layer disposed on the shield (Fig. 3; bus bar 12 is in, on or over the shield 36), and wherein a cross section of said shield in a direction orthogonal to said current direction surface forms two parallel planes (Fig. 3; shield 36 has parallel planes on the two sides which are parallel as shown in fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the shield of Tamura into Shibahara for the benefit of providing a block to unwanted interference signals from external sources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FEBA POTHEN/            Examiner, Art Unit 2868                                                                                                                                                                                            

/TUNG X NGUYEN/            Primary Examiner, Art Unit 2868                                                                                                                                                                                            	11/6/2021